Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Jacqueline Elaine Med-lock, who has been disciplined in the State of Texas, is suspended from the practice of law in the State of Illinois for 12 months, with the last 6 months of the suspension stayed and respondent placed on probation for 6 months subject to the conditions of her probation in Texas. Respondent Jacqueline Elaine Medlock shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension/probation.